Broyles, C. J.
1. The excerpt from the charge of the court complained of in the special ground of the motion for a new trial, when considered in connection with the other portions of the charge set out in that ground, contains no reversible error.
2. The other grounds of the motion for a new trial, not having been argued in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Hardy & Peavy, for plaintiff in error,
cited: 90 Ga. 691; 92- Ga. 463; 106 Ga. 368; 125 Ga. 11; 9 Ga. App. 291 (1); 10 Ga. App. 831; 12 Ga. App. 540; 1 Ga. App. 118; 2 Ga. App. 418; 7 Ga. App. 541 (6).
C. F. McLaughlin, solicitor-general, contra,
cited: 7 Ga. App. 848; 125 Ga. 101.